Citation Nr: 0118256	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-24 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than June 4, 1996 
for an evaluation of 100 percent for service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1964 to June 1967.

The Board of Veterans' Appeals (Board) initially notes that 
in a decision in July 1999, the Board granted a 100 percent 
rating for PTSD, and left it to the regional office (RO) to 
assign the appropriate effective date for the 100 percent 
rating.  Thereafter, in a rating decision in September 1999, 
the RO assigned the 100 percent rating effective from June 4, 
1996, the earliest date on which the RO determined that the 
veteran's symptoms of PTSD warranted a 100 percent 
evaluation.  

Since the July 1999 Board decision also assigned an earlier 
effective date for the assignment of a 30 percent evaluation 
for PTSD of June 3, 1992, the September 1999 rating decision 
assigned a 30 percent evaluation for this disorder, effective 
from that date.

The veteran has appealed the effective date for the 
assignment of the 100 percent rating for PTSD, asserting that 
the effective date for a 100 percent evaluation should be as 
early as the date of the original claim for service 
connection for a psychiatric disorder in March 1990.

Initially, the Board notes that a claim for an earlier 
effective date based on the rating assigned by the August 
1990 rating decision would require evidence of a timely 
appeal with respect to such rating decision, and the veteran 
and his representative concede that no appeal was timely 
filed.  Similarly, without the filing of an appeal of the 
initial rating assigned for this disability, the veteran is 
not entitled to consideration of any "staged" ratings under 
Fenderson v. West, 12 Vet. App. 119 (1999).  An alternative 
theory for recognition of an earlier effective date based on 
this rating decision is proffered by the veteran's 
representative and is addressed more fully below.  

However, the Board does find that although the issue on 
appeal has been identified as entitlement to an effective 
date earlier than June 4, 1996 for a 100 percent evaluation 
for PTSD, it is clear that this would include consideration 
of entitlement to any rating in excess of that which is 
already assigned during the relevant time period.  As will be 
shown more fully below, since the earliest possible effective 
date could not be earlier than July 31, 1992, and the record 
currently reflects the assignment of a 30 percent evaluation 
for the period of July 31, 1992 to June 3, 1996, the issue on 
appeal includes entitlement to an earlier effective date for 
a rating in excess of 30 percent for the period of July 31, 
1992 to June 3, 1996.  


FINDINGS OF FACT

1.  A reopened claim for an increased rating for PTSD was 
received on July 31, 1992; by a rating decision in September 
1999, a disability evaluation of 100 percent was granted 
effective from June 4, 1996, and an earlier effective date of 
June 3, 1992 was also granted for the assignment of a 30 
percent evaluation.  

2.  The September 1999 rating decision assigned the June 4, 
1996 effective date for a 100 percent rating for PTSD because 
this was the earliest date on which the RO determined that 
symptoms of PTSD warranted a 100 percent evaluation; an 
earlier effective date of June 3, 1992 was assigned for a 30 
percent evaluation for PTSD as this was the date a July 1999 
Board decision had determined that a VA medical report 
constituted an informal claim.  

3.  The veteran did not appeal the July 1999 Board decision 
which assigned an earlier effective date for a 30 percent 
evaluation for PTSD from July 31, 1992 to June 3, 1992.

4.  An earlier effective date for a 100 percent evaluation 
for PTSD is warranted back to the veteran's July 31, 1992 
reopened claim for an increased rating for PTSD; an 
evaluation in excess of 30 percent for the period of July 31, 
1991 to July 30, 1992 is precluded by the unappealed Board 
decision of July 1999.  






CONCLUSION OF LAW

The criteria for an effective date for an evaluation of 100 
percent for PTSD from July 31, 1992, but not earlier, have 
been met.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.157, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Board first finds that the issue of entitlement to an 
earlier effective date for the assignment of a 100 percent 
evaluation for PTSD has already been developed within the 
guidelines established by the recently enacted Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A) 
(VCAA).  There is no indication in the record that there are 
any outstanding pertinent documents or records from any 
source that are not currently of record, and the Board is 
satisfied that the veteran has been placed on notice of the 
applicable regulations governing the assignment of effective 
dates and that remand for further notice of these provisions 
would be an unnecessary waste of appellate time and 
resources. 

It is maintained that a 100 percent evaluation for PTSD 
should be assigned from an earlier date, and as noted above, 
the Board finds that this includes consideration of 
entitlement to any evaluation in excess of 30 percent for 
PTSD during the period of July 31, 1992 to June 3, 1996.  

In general, except as provided in 38 C.F.R. § 3.400(o)(2) of 
this section and 38 C.F.R. § 3.401(b), the effective date of 
a claim for increased rating is the date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  

Under 38 U.S.C.A. § 5110(b)(2), the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  See also 38 C.F.R. § 3.400(o)(2) (to the same 
effect).

The applicable statutory and regulatory provisions require 
that the Board examine all the evidence of record to 
determine the "earliest date of which," within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a) (1999); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992); Servello v. Derwinski, 3 
Vet. App. 196 (1992).

38 C.F.R. § 3.155 (2000) provides the following:

(a) Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs (VA), from a claimant, his 
or her duly authorized representative, a Member of Congress, 
or some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.

(c) When a claim has been filed which meets the requirements 
of § 3.151 or § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  

Under the provisions of 38 C.F.R. § 3.157 (2000), the 
effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement. (38 C.F.R. § 
3.155).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  38 C.F.R. § 3.157(b).

(1) The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim. The provisions of 
this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).

(2) The date of receipt of evidence from a private physician 
or lay person will be accepted when the evidence furnished by 
or in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).

The record shows that following establishment of service 
connection for the veteran's psychiatric disability and the 
RO's assignment of a 10 percent rating in August 1990, 
although the veteran filed a notice of disagreement with this 
decision in November 1990 and the RO subsequently issued a 
statement of the case in December 1990, the veteran did not 
thereafter file a timely substantive appeal.  Consequently, 
the August 1990 decision with respect to the assignment of a 
10 percent evaluation became final and was not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.303 (2000).

Clinical entries dated in July 1992 noted that the veteran 
had a brighter affect, good eye contact, and was verbally 
spontaneous.  Improvement continued to be noted in August 
1992, however, mood was still noted to be labile, and at the 
end of this month, the veteran reported frequent headaches, 
social withdrawal and fatigue.  

The veteran was afforded a VA psychiatric examination in 
October 1992.  During the examination, the veteran discussed 
his service in Vietnam, and reported seeing body parts and 
mutilations, having a friend die in his arms, observing 
people in his own platoon shoot at each other, placing body 
parts into bags, people yelling and screaming after they had 
been shot, and knowing that he could do nothing to help them.  
He reported a history of having intense anger and self-
medication with alcohol.  He reported difficulty in being in 
crowds or groups and liked to be alone.  He reported that he 
had nightmares in which he dreamt about being in Vietnam.  He 
awoke frightened, confused, hypervigilant, and had 
palpitations.  He reported that he had flashbacks that 
occurred more than the nightmares on a daily basis, which 
were caused by sounds like helicopters or songs.  He denied 
having hallucinations.

Mental status examination revealed that the veteran was not 
responding to any internal stimuli.  He did report having 
feelings of helplessness and hopelessness.  He was alert and 
oriented.  His mood was tearful and his affect was depressed.  
The diagnosis was PTSD.

VA outpatient treatment records dated from October 1992 to 
April 1993 indicate that in October 1992, the veteran agreed 
that he needed therapeutic intervention in order to better 
express his combat readjustment problems, such as sleep and 
daytime intrusions with recollections of combat, inability to 
sleep, difficulty with relationships, anxiety, and recurring 
depression.  In November 1992, it was noted that the veteran 
had been assessed to be experiencing numerous symptoms of 
PTSD.  In December 1992, it was noted that the veteran had 
gained from his participation in a PTSD program over the 
previous two months, but still needed to improve on certain 
issues.

The veteran perfected an appeal as to the April 1993 decision 
regarding certain issues including the denial of entitlement 
to an increased rating for PTSD and an earlier effective date 
for a 30 percent evaluation for PTSD, and following the 
Board's consideration of this appeal in October 1995, these 
issues were remanded for further evidentiary development.

VA outpatient records for the period of June 1993 to November 
1995 reflect that in June 1993, the veteran reported good 
relief of depression with medication and he was observed to 
be cheerful, energetic, and to verbalize spontaneously.  The 
assessment was major depression /PTSD, and he was continued 
on Wellbutrin.  The following month, he continued to report 
relief from depression and insomnia with current medications.  
In September 1993, the veteran expressed mixed feelings about 
his impending divorce, and he noted that he had not been able 
to support himself from his occupation as an electrician.  In 
October 1993, he reported being in fair condition and he was 
continued on his medications.  The assessment was PTSD/major 
depression.  Approximately two weeks later, it was noted that 
the veteran had been making Indian handicrafts and 
participating in hunting and festivals.  In early November 
1993, it was noted that the veteran reported improvement in 
his depression but not with sleep, and the veteran was 
observed to be active, energetic and euthymic.  Later in the 
month, it was noted that the veteran was dealing with his 
recent divorce through hobby crafts and outdoor activities.  
In December 1993, the veteran still reported middle stage 
insomnia and occasional nightmares.  He denied depression and 
affect was euthymic.  

In February 1994, the veteran was found to be in good 
spirits, and was joined by a new girlfriend who accompanied 
the veteran for this appointment.  It was also noted that the 
veteran had been cutting wood and that business was better.  
Later in February, his depression was noted to be in 
remission, and this was also noted in April 1994.  In April, 
it was also noted that the veteran had reviewed several 
electrical contracts and was pleased to have a friend working 
with him.  He was also enjoying outdoor activities.  In May 
1994, it was noted that the veteran continued to adjust to 
his divorce situation, and that he had a girlfriend.  
Business also continued to improve and the examiner observed 
no evidence of anxiety or depression and only occasional 
nightmares.  In June 1994, there continued to be no evidence 
of depression and the veteran's sleep was reportedly better.  
The veteran also indicated that he was busy with electrical 
contracts and had plenty of work in this regard.  

In August 1994, he continued to be busy gathering electrical 
contracts, and in November 1994, he did not report any PTSD 
symptoms.  In April 1995, the veteran expressed grief over 
the death of a close associate but there was otherwise no 
evidence of depression and he was not found to exhibit any 
PTSD symptoms.  In July 1995, while the veteran reported a 
slow down in his electrical contracts, leisure activities 
were reportedly maintained, including fishing and camping.  
Social life was noted to be restricted to outdoor activities 
such as fishing and hunting with friends.  In August 1995, he 
again reported limited electrical contracts, and the veteran 
was given some ideas on marketing through church and service 
clubs.  In October 1995, he reported participating in a 
musician exposition of people of Indian ancestry.

When he was seen in November 1995, he reported that his 
status was stable and he denied sleeping problems.  He had no 
depression or intrusive thoughts.  His affect was 
appropriate.  He was taking Wellbutrin.  He was hopeful of 
getting an electrical contract.

There are no additional VA treatment records during the 
period of November 1995 to June 1996.

On VA psychiatric examination in June 1996, the veteran 
reported that after service he worked as an electrician's 
helper for a period of time, and when eligible became 
licensed as a master electrician.  He stated that he worked 
for a number of companies through the auspices of his 
brother-in-law.  He also stated that he was too shy, bashful 
and inhibited to seek employment on his own, but that his 
brother-in-law was helpful in that respect.  He indicated 
that without the help of his brother-in-law he would not have 
been able to gain adequate employment in spite of his 
capabilities.  He stated, however, that in 1989 when he 
ruptured a disc in his back that he became virtually 
unemployable because of liability considerations on the part 
of the employers.  Following that time he attempted to 
continue employment on a self-employed basis, but stated that 
again because of his fearfulness and distrust of others, that 
he fared poorly, and estimated that at no time did he earn 
more than $15,000 a year.  He stated that he was currently 
living on a farm, through the generosity of a friend who had 
allowed him to remodel a chicken coup for his habitation.  

The veteran stated that he still had recurring nightmares of 
the traumatic experiences he endured while in Vietnam, and 
that during the waking hours, sounds and smells, such as the 
sound of a helicopter, and smells that were similar to 
rotting flesh and other smells that he experienced in 
Vietnam, caused him to reflect back to Vietnam.  This would 
also and interfered with his attention and concentration, and 
therefore the veteran's work activities.  He stated that 
because of his frequent intrusive thoughts about Vietnam and 
his efforts to relieve that concern by verbalization 
alienated his spouse.  His spouse eventually tired of his 
inability to extricate himself from reliving the past and 
this reportedly brought about the end of his marriage.  

He stated that he had no trust in others, that he was 
suspicious, that he was easily startled by persons from 
behind or loud sounds, and that he frequently had suicidal 
thoughts, but had taken no actions to act on them.  He 
indicated that he was disillusioned regarding his current 
state and that the future looked grim to him.  He stated that 
because of his isolated asocial behavior he was not involved 
in social activities in the community.  He indicated that the 
kids in the neighborhood had expressed fear of him.

Mental status examination showed that the veteran was soft 
spoken, mild mannered, withdrawn and radiated an attitude of 
fearful expectation of nonacceptance, and possible harm both 
verbally and physically at the hands of others.  There was no 
evidence of psychotic process with such manifestations as 
disturbances of association of thought or of mood, sensory 
misperceptions and delusions.  The diagnosis was PTSD.  The 
examiner noted the following symptomatology: nightmares, 
flashbacks, increased startle reactions, suicidal ideation, 
impaired attention and concentration, and social withdrawal.  
It was noted that the veteran had deteriorating occupational 
and social functioning.  His global assessment of functioning 
(GAF) score was 40.

By a rating decision in June 1996, the 30 percent rating for 
PTSD was continued and an effective date earlier than July 
31, 1992 for a 30 percent evaluation for PTSD was denied.  In 
December 1996, the Board again remanded the issues of 
entitlement to an increased evaluation for PTSD and earlier 
effective date for a 30 percent evaluation for the RO's 
consideration of the "new" criteria applicable to 
neuropsychiatric disabilities, effective November 7, 1996.  

A rating in excess of 30 percent for PTSD was again denied by 
a supplemental statement of the case issued in November 1998, 
and another November 1998 rating decision denied a claim for 
a total disability rating based on individual unemployability 
due to service-connected disability.  The denial of the claim 
for a total disability rating based on individual 
unemployability was also developed for appellate 
consideration, and a July 1999 Board decision addressed this 
issue in addition to the already pending issues of 
entitlement to an increased rating and an earlier effective 
date.

The July 1999 Board decision determined that the veteran's 
PTSD warranted a 70 percent evaluation, and thereby further 
entitled the veteran to a 100 percent evaluation pursuant to 
the provisions of former 38 C.F.R. § 4.16(c) (1996).  The 
Board further found that June 3, 1992 VA treatment records 
demonstrated symptoms warranting entitlement to an increased 
evaluation for the veteran's PTSD.  Thus, the Board 
determined that the veteran was entitled to an effective date 
of June 3, 1992 for a 30 percent evaluation for his PTSD.  As 
was noted by the Board in July 1999, relevant VA medical 
evidence of record and dated within one year prior to the 
July 31, 1992 claim to reopen consisted of VA treatment 
records dated from June 1992.  While there are private 
treatment records also dated during this period, they relate 
to treatment for disabilities other than PTSD and were 
received after July 31, 1992.  Therefore, the private records 
could not serve to afford the veteran entitlement to an 
earlier effective date for an increased evaluation for PTSD.  

The veteran did not appeal the July 1999 Board decision which 
assigned an earlier effective date for a 30 percent 
evaluation for PTSD from July 31, 1992 to June 3, 1992.  
Therefore, the Board's decision in this regard is final, and 
the Board is now precluded from consideration of entitlement 
to a rating in excess of 30 percent earlier than the date of 
claim of July 31, 1992.

A September 1999 rating decision subsequently assigned the 30 
percent evaluation for PTSD, effective from June 3, 1992, and 
increased the evaluation for PTSD to 100 percent, effective 
from June 4, 1996.  The veteran has appealed the effective 
date assigned for the 100 percent evaluation, asserting that 
it should be as early as March 1990.


II.  Rating Criteria and Analysis

As the July 31, 1992 reopened claim for increased rating was 
prior to the revision of the diagnostic criteria applicable 
to PTSD in November 1996, and the relevant period for 
consideration is all prior to the current effective date for 
the 100 percent evaluation, only the "old" rating criteria 
for this disability will be considered.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (in effect prior to November 1996).  

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The "old" rating criteria for neuropsychiatric disabilities 
permit a 10 percent evaluation if there is less of the 
criteria for the 30 percent evaluation, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment. 

The "old" criteria provide a 30 percent evaluation if there 
is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and where the initiative, flexibility, efficiency and 
reliability levels are so reduced by reason of psychoneurotic 
symptoms as to result in definite industrial impairment.  
38 C.F.R. Part 4, Codes 9400 and 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993) the United States 
Court of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner which quantifies the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate its "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability, which is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).

Under the "old" criteria, a 50 percent evaluation is 
warranted if the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired and where the reliability, flexibility, and 
efficiency levels are so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is to be granted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in 
profound retreat from mature behavior; or when the veteran is 
demonstrably unable to obtain or retain employment.  
38 C.F.R. Part 4, Codes 9400 and 9411.  Hence, the older 
rating criteria set forth three independent bases for 
granting a l00 percent evaluation, pursuant to Diagnostic 
Code 9411.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

It should also be noted that 38 C.F.R. § 4.16 (2000) 
previously provided in 38 C.F.R. § 4.16(c) (1996), that when 
the only compensable service-connected disability is a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precludes the veteran from securing or following a 
substantially gainful employment, the disability shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1996).

In applying the above criteria to the veteran's disability 
for purposes of determining entitlement to an earlier 
effective date for the assignment of an increased evaluation 
for PTSD, the Board finds that this issue is governed by 
38 C.F.R. § 3.400(o)(1), which provides that except as 
provided in 38 C.F.R. § 3.400(o)(2) of this section and 
38 C.F.R. § 3.401(b), the effective date of a claim for 
increased rating is the date of receipt of claim or date 
entitlement arose, whichever is later.  Consequently, in the 
process of considering entitlement to an effective date 
earlier than June 4, 1996 for an evaluation in excess of 30 
percent for PTSD, the Board must evaluate the level of the 
veteran's disability between July 31, 1992 and June 3, 1996.  

As was noted above, under the "old" criteria, a 70 percent 
evaluation is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired, and where psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment, and in the 
event of such a finding, wheb PTSD is the veteran's only 
compensable service-connected disability, if such mental 
disorder precludes the veteran from securing or following a 
substantially gainful employment, the disability shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c).  In this 
regard, the Board's review of the medical evidence during 
this period demonstrates periodic exacerbation and remission 
such that it is difficult to determine precisely when the 
veteran's condition became totally or virtually totally 
disabling. 

More specifically, as far as the veteran's ability to 
maintain effective relationships is concerned, while the 
Board recognizes that the evidence demonstrates the veteran 
was participating in Indian festivals in October 1993, that 
he was found to be in good spirits, and was joined by a new 
girlfriend who accompanied the veteran for an appointment in 
February 1994, that he continued to report having a 
girlfriend in May 1994, and that his social life included 
fishing and hunting with friends in July 1995, in 1992, the 
veteran expressed concern over his difficulty with 
relationships, and from late 1993 to early 1994, the veteran 
was involved in a lengthy divorce proceeding.  

In addition, at the time of VA examination in October 1992, 
the veteran reported feelings of helplessness and 
hopelessness with mood indicated as tearful and affect, 
depressed, and VA outpatient records from that same month 
indicate that the veteran reported that he needed therapeutic 
intervention in order to better express his combat 
readjustment problems, such as sleep and daytime intrusions 
with recollections of combat, inability to sleep, difficulty 
with relationships, anxiety, and recurring depression.  

Moreover, VA examination later in July 1996 noted numerous 
symptoms of nightmares, flashbacks, increased startle 
reactions, suicidal ideation, impaired attention and 
concentration, and social withdrawal.  At this time, the 
examiner also indicated that the veteran had deteriorating 
occupational and social functioning.  

Clearly, while the findings and symptoms from July 31, 1992 
to June 3, 1996 may not be reflective of total social and 
industrial impairment the Board finds that giving the veteran 
the benefit of the doubt, since symptoms during this period 
were consistent with severe impairment, the Board finds that 
the veteran's symptoms were reflective of a severe inability 
to establish or maintain effective or favorable relationships 
with people and psychoneurotic symptoms of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  Thus, as a 70 percent 
evaluation for this period is warranted under the "old" 
criteria, 38 C.F.R. § 4.16(c) provides that a 100 percent 
evaluation is warranted from July 31, 1992.  As the Board has 
found that the maximum rating is appropriate for the entire 
time period subject to appellate review, the later date and 
claim date are one and the same, and the effective date of 
July 31, 1992 will be the effective date for the increased 
evaluation of 100 percent.  38 C.F.R. § 3.400(o)(1).

As for the possibility of entitlement to an even earlier 
effective date based on an earlier informal claim, the Board 
would again point out that in view of the July 1999 Board 
decision's specific finding of June 3, 1992 as the effective 
date for a 30 percent evaluation for PTSD, and the fact that 
this decision was not appealed, the Board finds that it is 
precluded from addressing the issue of entitlement to an even 
earlier effective date for a 100 percent evaluation. 

The Board again notes the representative's contentions that 
the Board should find the veteran entitled to a March 1990 
effective date based on the premise that the applicable 
statute, 38 U.S.C.A. § 5110(a), permits the assignment of an 
effective date in accordance with the facts found and that 
the facts support the effective date of March 1990.  However, 
as alluded to earlier, the August 1990 decision that 
adjudicated that March 1990 claim became final and can not 
therefore be reopened except on the basis of CUE or error 
pursuant to cases such as Hayre v. West, 188 Vet. App. 1327 
(Fed.Cir. 1999), and the Board finds that the authorities 
cited by the veteran's representative do not permit the Board 
to go around the finality of the August 1990 decision in 
order to assign an earlier effective date.  

In addition, as was also noted previously, entitlement to 
staged ratings under Fenderson v. West, supra, has no 
application in the instant claim, and in any event, the Board 
has considered entitlement to a rating in excess of the 
rating assigned for the only pertinent time period for which 
the Board currently has jurisdiction.  

Finally, while the Board also notes that the veteran's 
attorney expressed the view that the VCAA requires that the 
Board remand this matter for an examiner to express an 
opinion as to the level of disability demonstrated by the 
medical evidence during the period of July 31, 1991 to June 
3, 1996, the Board finds that the evidence of record for this 
period contains numerous and detailed findings which enable 
the Board to make a decision on the claim.  Consequently, the 
Board does not find that remand for an additional opinion is 
necessary.  38 U.S.C.A. § 5103(A)(d)(1).  Moreover, any 
"current" opinion about the veteran's condition during a 
period in the past would be of limited value, as the 
contemporaneous evidence of the veteran's symptoms would be 
of far greater value than a recent medical opinion 
interpreting those symptoms.  Burns v. HHS, 3 F.3d 415, 417 
(Fed. Cir. 1993); United States v. Gypsum Co., 333 U.S. 364, 
396, 68 S. Ct. 525 (1947).


ORDER

Entitlement to an effective date of July 31, 1992 for an 
evaluation of 100 percent for service-connected PTSD is 
granted.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

